
	

113 HR 2519 IH: Victims of Agent Orange Relief Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2519
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Ms. Lee of California
			 (for herself, Mr. Faleomavaega,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. McGovern, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committees on Energy and
			 Commerce and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of State, the Secretary of Health
		  and Human Services, and the Secretary of Veterans Affairs to provide assistance
		  for individuals affected by exposure to Agent Orange, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Victims of Agent Orange Relief Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)From 1961 to 1971,
			 approximately 19,000,000 gallons of 15 different herbicides were sprayed over
			 the southern region of Vietnam. The agents included 13,000,000 gallons of Agent
			 Orange, 4,500,000 gallons of Agent White, 1,000,000 gallons of Agent Blue,
			 420,000 gallons of Agent Purple, and relatively smaller quantities of the other
			 herbicides. Many of the herbicides, including Agents Orange, Purple, Green,
			 Pink, Dinoxol, and Trinoxol contained the toxic contaminant dioxin (TCDD). One,
			 Agent Blue, contained high levels of arsenic. The aforementioned 15 herbicides,
			 including the contaminant dioxin, are usually collectively referred to as Agent
			 Orange.
				(2)Studies show that
			 between 2,100,000 and 4,800,000 Vietnamese and tens of thousands of Americans
			 were exposed to Agent Orange during the spraying. Many other Vietnamese were or
			 continue to be exposed to Agent Orange through contact with the environment and
			 food that was contaminated or as offspring of those exposed who now suffer from
			 illnesses and disabilities.
				(3)Today, there are
			 still dozens of environmental hot spots that continue to contaminate the food,
			 soil, sediment, livestock, and wildlife with Agent Orange.
				(4)Agent Orange
			 exposure continues to negatively affect the lives of men and women in Vietnam
			 and in the United States. The lives of many victims, including Vietnamese,
			 United States veterans and their offspring, and Vietnamese-Americans, are cut
			 short and others live with disease, disabilities, and pain, often untreated or
			 unrecognized.
				(5)The Department of Veterans Affairs
			 recognizes certain illnesses and diseases, including AL amyloidosis, chronic
			 B-cell leukemia, chloracne, diabetes mellitus type 2, Hodgkin’s disease,
			 ischemic heart disease, multiple myeloma, non-Hodgkin’s lymphoma, Parkinson’s
			 disease, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda,
			 prostate cancer, respiratory cancers, and soft-tissue sarcomas as associated
			 with the spraying and use of Agent Orange by the United States Armed Forces
			 during the Vietnam era.
				(6)No similar consideration has been given to
			 affected Vietnamese or Vietnamese-Americans.
				(7)The Department of Veterans Affairs provides
			 compensation for many severe birth defects among the children of American women
			 veterans who served in Vietnam. The list of birth defects covered includes but
			 is not limited to: achondroplasia, cleft lip, cleft palate, congenital heart
			 disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal
			 atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschsprung's disease
			 (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias,
			 imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis,
			 syndactyly (fused digits), tracheoesophageal fistula, undescended testes, and
			 Williams syndrome. Affected children of these women veterans receive medical
			 care and other benefits.
				(8)The only birth defect recognized for the
			 children of male American veterans is spina bifida (but not occulta), resulting
			 in most affected children receiving no benefits.
				(9)No assistance has been given to the
			 children of male or female Vietnamese or Vietnamese-Americans connected with
			 their exposure, or their parent’s or grandparent’s exposure.
				(10)The Institute of
			 Medicine for the past several years has noted that it is considerably
			 more plausible than previously believed that exposure to the herbicides sprayed
			 in Vietnam might have caused paternally mediated transgenerational effects …
			 attributable to the TCCD contaminant in Agent Orange. In recent years,
			 scientific studies have identified likely epigenetic links between exposure to
			 toxins and birth defects and developmental disorders in subsequent generations.
			 Some of the children and grandchildren of exposed persons (Americans,
			 Vietnamese, and Vietnamese-Americans) who were in southern Vietnam during the
			 Vietnam era likely suffer from disorders, birth defects, and illnesses related
			 to Agent Orange.
				(11)Dating back to 2007, the United States has
			 engaged in environmental remediation of contamination at the Da Nang and Bien
			 Hoa airports, and provided funds for public health and disabilities activities
			 for individuals residing in some affected areas.
				(b)PurposeIt
			 is the purpose of this Act to address and remediate the ongoing problems and
			 concerns that arose or will arise from the use of the Agent Orange during the
			 Vietnam era.
			3.Assistance for
			 individuals affected by health issues related to exposure to Agent
			 Orange
			(a)For covered
			 individualsThe Secretary of
			 State shall provide assistance to address the health care needs of covered
			 individuals. Such assistance shall include the provision of medical and chronic
			 care services, nursing services, vocational employment training, and medical
			 equipment.
			(b)For
			 caregiversThe Secretary of
			 State shall provide assistance to institutions in Vietnam that provide health
			 care for covered individuals. Such assistance shall include—
				(1)medicines and
			 medical equipment;
				(2)custodial care,
			 home care, respite care, and daycare programs;
				(3)training programs
			 for caregivers;
				(4)medical, physical
			 rehabilitation, and counseling services and equipment for illnesses and
			 deformities associated with exposure to Agent Orange; and
				(5)reconstructive
			 surgical programs.
				(c)For housing and
			 poverty reductionThe Secretary of State shall provide assistance
			 to repair and rebuild substandard homes in Vietnam for covered individuals and
			 the families of covered individuals. The Secretary of State shall provide micro
			 grants and loans to facilitate subsistence payments and poverty reduction for
			 covered individuals and families of covered individuals.
			(d)For
			 environmental remediation
				(1)In
			 generalThe Secretary of
			 State shall provide assistance to remediate those geographic areas of Vietnam
			 that the Secretary determines contain high levels of Agent Orange.
				(2)PriorityIn providing assistance under this
			 subsection, the Secretary of State shall give priority to heavily sprayed
			 areas, particularly areas that served as military bases where Agent Orange was
			 handled, and areas where heavy spraying and air crashes resulted in harmful
			 deposits of Agent Orange.
				(e)Administrative
			 authoritiesThe Secretary of
			 State shall—
				(1)provide assistance
			 under this section (other than assistance under subsection (d)) through
			 appropriate Vietnamese community and nongovernmental organizations and, where
			 necessary, public agencies;
				(2)provide assistance under this section to
			 affected persons in all areas of Vietnam, including rural, mountainous, and
			 urban areas;
				(3)encourage strategic alliances between
			 private and public sector partners as a business model for achieving the goals
			 of this section; and
				(4)seek out and actively encourage other
			 bilateral donors as well as United States and foreign business enterprises in
			 Vietnam to support the goals of this section through development assistance and
			 corporate philanthropy programs.
				(f)Covered
			 individual definedIn this
			 section, the term covered individual means in an individual
			 who—
				(1)is a resident of
			 Vietnam; and
				(2)(A)is affected by health issues related to
			 exposure to Agent Orange which took place during the period beginning on
			 January 1, 1961, and ending on May 7, 1975, or who lives or has lived in or
			 near those geographic areas in Vietnam that continue to contain high levels of
			 Agent Orange as described in subsection (d); or
					(B)is affected by health issues described
			 in subparagraph (A) as the child or descendant of an individual described in
			 subparagraph (A).
					4.Public
			 researchThe Secretary of
			 State and the Secretary of Veterans Affairs shall identify and provide
			 assistance to support research relating to health issues of individuals
			 affected by Agent Orange. Such research should include recommended focus
			 provided by the United States Institute of Medicine as identified in their
			 biennial Veterans and Agent Orange Update, and supported by the active
			 involvement of schools of public health and medicine located in the United
			 States, Vietnam, and other interested countries.
		5.Department of
			 Health and Human Services Health Assessment and Assistance for
			 Vietnamese-Americans
			(a)Health
			 assessmentThe Secretary of
			 Health and Human Services shall make grants to appropriate public health
			 organizations and Vietnamese-American organizations for the purpose of
			 conducting a broad health assessment of Vietnamese-Americans who may have been
			 exposed to Agent Orange and their children or descendants to determine the
			 effects to their health of such exposure.
			(b)AssistanceThe
			 Secretary of Health and Human Services shall establish centers in locations in
			 the United States where large populations of Vietnamese-Americans reside for
			 the purpose of providing assessment, counseling, and treatment for conditions
			 related to exposure to Agent Orange. The Secretary may carry out this
			 subsection through appropriate community and nongovernmental organizations or
			 other suitable organizations, as determined by the Secretary.
			6.Provision of
			 benefits for children of male veterans who served in Vietnam who are affected
			 by certain birth defects
			(a)In
			 generalSubchapter II of
			 chapter 18 of title 38, United States Code, is amended—
				(1)by striking
			 woman Vietnam veteran each place it appears and inserting
			 Vietnam veteran;
				(2)by striking
			 women Vietnam veterans each place it appears and inserting
			 Vietnam veterans; and
				(3)in the heading of
			 such subchapter, by striking Women.
				(b)Access to
			 records for research purposesSection 1813(b) of such title is
			 amended—
				(1)by striking
			 The Secretary and inserting (1) The Secretary;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary shall require any health care
				provider with whom the Secretary enters into a contract under this subsection
				to provide access to the medical records of individuals who receive health care
				under this section to the Department of Veterans Affairs for the purpose of
				conducting research or providing support for research into the
				intergenerational effects of Agent Orange
				exposure.
						.
				(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to subchapter II and inserting the
			 following new item:
				
					
						Subchapter II—Children of Vietnam Veterans
				Born With Certain Birth
				Defects
					
					.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date of the enactment of this Act.
			7.Deadline for
			 implementationNot later than
			 180 days after the date of the enactment of this Act, the Secretary of State,
			 the Secretary of Health and Human Services, and the Secretary of Veterans
			 Affairs shall each complete a plan for the implementation of the provisions of
			 this Act, and the amendments made by this Act, applicable to such Secretary and
			 shall issue a request for proposals, if applicable. The Secretary of State, the
			 Secretary of Health and Human Services, and the Secretary of Veterans Affairs
			 shall each implement the provisions of this Act applicable to such Secretary by
			 not later than 18 months after the date of the enactment of this Act.
		8.Quarterly
			 reportsNot later than 30 days
			 after the last day of each fiscal quarter beginning on or after 18 months after
			 the date of the enactment of this Act, the Secretary of State, the Secretary of
			 Health and Human Services, and the Secretary of Veterans Affairs shall each
			 submit to Congress a report on the implementation of the provisions of this Act
			 applicable to such Secretary during the immediately preceding fiscal
			 quarter.
		9.DefinitionFor purposes of this Act, the term
			 Agent Orange includes any chemical compound which became part,
			 either by design or through impurities, of an herbicide agent used in support
			 of the United States and allied military operations in the Republic of
			 Vietnam.
		
